    Case: 1:17-cv-00449-SJD Doc #: 65 Filed: 03/01/19 Page: 1 of 2 PAGEID #: 789




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO


DESIGN BASICS, LLC,                                 §   Case No. 1:17-00449-SJD
                                                    §
                          Plaintiff,                §   District Judge Susan J. Dlott
                                                    §   Magistrate Judge
                  v.                                §
                                                    §
LANDMARK COMMUNITIES,                               §
INC., et al.,                                       §
              Defendants.                           §




               PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT



         Pursuant to Fed. R. Civ. Pro. 56, Plaintiff Design Basics, LLC (“DB” or “Plaintif”) moves

the Honorable Court to enter summary judgment in its favor because DB has shown there are no

genuine issues of material fact and that DB is entitled to judgment as a matter of law, as to the

following:

               1. Plaintiff’s ownership of valid copyrights in the seven (7) works at issue; and

               2. Ten of Defendants’ affirmative defenses.

         A memorandum in support is attached hereto.

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs prays that this Court GRANT its

Motion for Partial Summary judgment as set forth above, and for such and other relief as they may

be entitled.

Dated:            March 1, 2019                  LEJUNE LAW FIRM

                                                 /s/ Dana A. LeJune                      _
                                                 Dana A. LeJune (TX 12188250)
                                                 Email: dlejune@triallawyers.net
                                                 6525 Washington Avenue
   Case: 1:17-cv-00449-SJD Doc #: 65 Filed: 03/01/19 Page: 2 of 2 PAGEID #: 790




                                             Suite 300
                                             Houston, Texas 77007
                                             Telephone: 713.942.9898
                                             Facsimile: 713.942.9899

                                             SEMRO HENRY & BARGA LTD.


                                             /s/ James L. Rogers                     _
                                             James L. Rogers (0039743)
                                             Email: rogers@shslawltd.com
                                             7255 Crossleigh Court
                                             Suite 104
                                             Toledo, Ohio 43617
                                             Telephone: 419.517.7377
                                             Facsimile: 419.517.7378

                                             Attorneys for Design Basics, LLC




                                CERTIFICATE OF SERVICE

        A copy of the foregoing Plaintiff’s Motion for Partial Summary Judgment was filed
electronically and served on March 1, 2019 to all registered parties by operation of the Court’s
electronic filing system.


                                                            /s/ James L. Rogers
                                                            James L. Rogers (0039743)
                                                            Attorneys for Plaintiff
                                                            Design Basics, LLC




                                                2
